IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA
WINDSTARR REALTY, INC., and
RAYMOND FEILER d/b/a FEILER                 NOT FINAL UNTIL TIME EXPIRES TO
GROUP REAL ESTATERS,                        FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
      Appellants,

v.                                          CASE NO. 1D13-5447

EDWARD FOSTER CLARK, as Personal
Representative of the Estate of Edward B.
Clark, EDWARD FOSTER CLARK,
Individually, and CELESTE CLARK,

      Appellees.
___________________________________/


Opinion filed July 25, 2014.

An appeal from the Circuit Court for Walton County.
W. Howard LaPorte, Judge.

Jane E. Kerrigan of Arnett & Kerrigan, PL, Miramar Beach, for Appellants.

Clay B. Adkinson of the Adkinson Law Firm, LLC, DeFuniak Springs, for
Appellees.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.